As filed with the Securities and Exchange Commission on September 1, 2016 File No. 333-212548 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [X] Franklin Federal Tax-Free Income Fund (Exact Name of Registrant as Specified in Charter) (650)312-3200 (Registrant's Area Code and Telephone Number) One Franklin Parkway, San Mateo, Ca 94403-1906 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Fra nklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A, Class C and Advisor Shares of beneficial interest, no par value, of Franklin Federal Tax-Free Income Fund. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that the filing will become effective immediately upon filing pursuant to Rule 485(b) under the Securities Act of 1933, as amended. FRANKLIN INSURED TAX-FREE INCOME FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of the Franklin Insured Tax-Free Income Fund (the “Insured Tax-Free Fund”) scheduled for November 7, 2016, at 2:00 p.m., Pacific time. These materials discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individuals named on your proxy card to vote on important issues relating to the Insured Tax-Free Fund. If you complete, sign and return a proxy card, we’ll vote your proxy exactly as you tell us. If you simply sign and return a proxy card without indicating how your shares are to be voted, we’ll vote your proxy FOR the proposal which is in accordance with the Board of Trustees’ recommendation on page 9 of the Prospectus/Proxy Statement. We urge you to review carefully the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxy cards promptly, additional costs of having to conduct additional solicitation or mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN the proxy card you receive. We welcome your comments. If you have any questions, call Fund Information at: (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or, if eligible, through the Internet, 24 hours a day. If your account is eligible to vote through the Internet, separate instructions are enclosed. FRANKLIN INSURED TAX-FREE INCOME FUND One Franklin Parkway San Mateo, CA 94403-1906 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on November 7, 2016 To the Shareholders of the Franklin Insured Tax-Free Income Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Franklin Insured Tax-Free Income Fund (the “Insured Tax-Free Fund”), a series of the Franklin Tax-Free Trust (the “Trust”), will be held at the offices of Franklin Templeton Investments, One Franklin Parkway, San Mateo, California 94403-1906, on November 7, 2016, at 2:00 p.m., Pacific time. The Meeting is being called for the following purposes: 1.
